Citation Nr: 0103224	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  98-08 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
genital herpes.


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from June 1942 to October 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO).  That decision, in part, granted 
service connection for genital herpes evaluated as 
noncompensable.  The grant of service connection and the 
noncompensable evaluation were made effective July 26, 1994.  
In a decision dated in December 1999, the Board remanded the 
instant claim, and denied additional claims.  The Board 
denied reconsideration of that decision in April and June 
2000.  See 38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 
2000).  Thus, the only remaining issue is that shown on the 
first page of this decision.



FINDING OF FACT

Genital herpes is manifested by no more than complaints of 
pain and a history of periodic, recurrent itching and sores 
limited to primarily to the genital region, with some 
reported involvement of the buttocks, a nonexposed area.



CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected genital herpes have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.114, 
Diagnostic Code 7806 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim.  Rather, the law must be taken at its plain 
meaning and the plain meaning of the requirement that the 
effective date be determined in accordance with facts found 
is that the disability rating must change to reflect the 
severity of the disability as shown by the facts from time to 
time.

The veteran is service-connected for genital herpes, 
evaluated as zero percent disabling pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7806, effective July 26, 1994.  

38 C.F.R. § 4.118, Diagnostic Code 7806 pertains to the 
evaluation of eczema.  With slight, if any, exfoliation, 
exudation or itching, and if on a nonexposed surface or small 
area, a 10 percent evaluation is warranted.  With 
exfoliation, exudation or itching and if involving an exposed 
surface or extensive area, a 10 percent evaluation is 
assigned.  A 30 percent evaluation is assigned where there is 
exudation or constant itching, extensive lesions, or marked 
disfigurement, and a 50 percent evaluation is assigned where 
there is ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or where the condition is 
exceptionally repugnant.  A Note to 38 C.F.R. § 4.118 (2000) 
provides that the most repugnant conditions may be submitted 
for central office rating with several unretouched 
photographs.  

The Schedule provides that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. § 
4.20 (2000).  In this case, the veteran complains of 
manifestations of itching and skin sores.  Thus, such 
disability is best rated analogously to eczema, which, 
similar to herpes, includes manifestations of open sores and 
itching as well as constitutional involvement at a more 
severe level.

In establishing service connection in October 1997, the RO 
considered the veteran's service medical records, which show 
treatment for penile lesions, eventually diagnosed as herpes 
progenitalis, and post-service medical evidence to include VA 
outpatient records dated from February 1988 to May 1997, 
which note a history of recurrent herpes without reflecting 
treatment.  The RO granted the veteran's claim based on 
benefit of the doubt relevant to the recurrence of genital 
herpes.  However, although available medical records at that 
time showed some skin complaints, and/or other complaints 
such as difficulty urinating, etc., no competent medical 
professional has related such to recurrent genital herpes.  
Those same medical records document treatment and evaluation 
of multiple other disabilities, to include disabilities of 
the skin not at issue herein.

The veteran perfected an appeal with respect to the October 
1997 initial zero percent rating assignment and, both prior 
and since that time, has submitted numerous duplicate copies 
of evidence to include VA treatment records, adjudication 
documents and medical information from the railroad, a former 
employer.  He has annotated such with arguments pertinent to 
his multiple disabilities.  Records do include VA examination 
reports and/or outpatient records noting skin or other 
physical problems over the veteran's body and to include the 
genito-urinary area over the years.  Competent evidence does 
not attribute such manifestations to genital herpes, instead 
showing other diagnoses.  

In July 1999, the veteran testified at a hearing before the 
undersigned at the RO.  He offered testimony as pertinent to 
skin manifestations, such as itching on his body and in his 
genital area.  He complained of continued genital pain and 
reported recurrent problems with herpes for which he used 
medication during active periods.  

In December 1999, the Board remanded the veteran's rating 
claim for a contemporary VA examination.  In June 2000 
examination was conducted; however, such did not address 
genital herpes and further examination was ordered.  In 
July 2000, the veteran presented for a VA examination.  The 
July 2000 VA examiner noted review of the claims file and 
noted the veteran's history of genital herpes since 1942, 
with reported intermittent recurrences, one to three times 
per year, each episode lasting two to three weeks.

The veteran denied current treatment and reported that he 
used alcohol when lesions were present.  The examiner noted 
no symptoms such as pruritus or pain.  The veteran reported 
itching and soreness during periods of active lesions.  
Physical examination revealed no visible lesions on the 
genitalia, no evidence of ulceration, exfoliation or crusting 
and no associated systemic or nervous manifestations.  The 
above examination report is adequate for rating purposes and 
responsive to the Board's December 1999 remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

Also in the claims file are additional records of VA 
treatment, dated up to the year 2000.  Such reflect treatment 
and evaluation for multiple physical complaints, without note 
of dermatologic or constitutional symptoms attributable to 
genital herpes.  

Based on the absence of manifestations such as any skin 
changes in the genital area, or constitutional or other 
involvement such as genito-urinary difficulty attributable to 
genital herpes, a compensable evaluation is not warranted in 
this case.  Specifically, a compensable evaluation under 
Diagnostic Code 7806 contemplates involvement of an extensive 
or exposed area.  Certainly even when active, the area 
complained of by the veteran is not exposed.  Nor, based on 
his history of primarily genital involvement with only some 
buttock involvement, and in conjunction with the absence of 
any examination evidence of active lesions or residuals 
thereof, does the evidentiary record point to involvement of 
an "extensive area."  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the record fails to show skin 
symptomatology, constitutional impairment or other disabling 
manifestations due to genital herpes.  The recent VA 
examination specifically notes the absence of lesions, 
constitutional symptoms, etc.  The veteran himself is not 
competent to attribute any physical manifestations to herpes 
or to establish a degree of disability residual thereto.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Absent objective 
manifestations of disability attributable to service-
connected genital herpes, a compensable evaluation is not 
warranted.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2000). 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5107(b) provides that the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  See also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

This is not a case where the evidence is in relative 
equipoise; rather, the preponderance of the competent and 
probative evidence shows no active manifestations of genital 
herpes or functional impairment residual thereto.  
Accordingly, the claim is denied.

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, supra, the veteran has not been prejudiced by such 
discussion.  The veteran has been advised of the laws and 
regulations pertinent to disability evaluations.  He has also 
been afforded an examination and opportunity to present 
argument and evidence in support of his claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-394 (1993).  In denying the 
claim, the Board has considered all the evidence, to include 
the service medical records and the records of post-service 
medical treatment to date consistent with the Court's 
decision in Fenderson.  The record does not show that the 
veteran was entitled to a compensable evaluation for any 
period since the effective date of the grant of service 
connection.


ORDER

A compensable evaluation for service-connected genital herpes 
is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

